Citation Nr: 1738756	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  17-34 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for gliosarcoma/glioblastoma multiforme grade IV and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.S.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1977 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2016 by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran and D.S. testified at a Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A final May 2014 rating decision denied service connection for gliosarcoma/ glioblastoma multiforme grade IV.   

2.  Evidence added to the record since the final denial in May 2014 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for gliosarcoma/glioblastoma multiforme grade IV.

3.  Resolving all doubt in the Veteran's favor, his currently diagnosed gliosarcoma/ glioblastoma multiforme grade IV is related to his military service.



CONCLUSIONS OF LAW

1.  The May 2014 decision that denied the Veteran's claim of entitlement to service connection for gliosarcoma/glioblastoma multiforme grade IV is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013) [(2016)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for gliosarcoma/glioblastoma multiforme grade IV.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for gliosarcoma/glioblastoma multiforme grade IV have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen Previously Denied Claim

The Veteran's original claim for service connection for gliosarcoma/glioblastoma multiforme grade IV was denied in a May 2014 rating decision, and he was notified of the decision and his appeal rights later that month.  Thereafter, he filed a notice of disagreement in December 2014 and a statement of case was issued in February 2015.  However, the Veteran did not enter a timely substantive appeal as to the denial of service connection for gliosarcoma/glioblastoma multiforme grade IV.  Further, no new and material evidence was received within one year of the notification of the decision, and relevant service department records have not since been received.  Therefore, the May 2014 decision is final.  See 38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed Agency of Original Jurisdiction (AOJ) decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for gliosarcoma/glioblastoma multiforme grade IV was denied in the May 2014 rating decision because the AOJ found that the most probative evidence indicated the Veteran's brain cancer was not related to his military service, to include his duties on the shooting team.  The evidence received since that time includes numerous internet articles, lay statements, testimony at the August 2017 Board hearing, and additional nexus opinions from Drs. L.G. and N.C.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See id.  Consequently, as the newly received evidence addresses a nexus between the Veteran's in-service duties on the shooting team and his currently diagnosed brain cancer, the Board finds that such newly received evidence is not cumulative or redundant of the evidence of record at the time of the May 2014 decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for gliosarcoma/glioblastoma multiforme grade IV.  Accordingly, the Board finds that new and material evidence has been received and the Veteran's claim for service connection is reopened.  

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that his currently diagnosed brain cancer, characterized as gliosarcoma/glioblastoma multiforme grade IV, was caused by his exposure to excessive lead, the recoil from his shotgun, and/or exposure to gun cleaning chemicals, all of which are associated with his marksmanship work during service.  In this regard, the record confirms that he was part of the Army's Shooting Team as well as a member of the 1984 Olympic skeet shooting team.  He has credibly reported shooting between 500 and a 1000 rounds a day of large shells containing heavy lead.  He also reported spending significant amounts of time cleaning his weapons with harsh chemicals in unventilated environments.

In a February 2014 letter, Dr. L.G. noted the Veteran's extensive exposure to lead projectiles during his military service and indicated that high lead levels are toxic to humans; however, he could not definitively state that the Veteran's cancer was caused by his lead exposure.  Later that month, Dr. A.T. submitted a statement noting the Veteran's in-service exposure to lead and toxic fumes, which he opined may have resulted in the Veteran's brain cancer.  He further noted that medical literature supports a finding that cancer can manifest well after exposure to toxins and, while a definitive association had not been made, evidence suggested a causal connection between lead exposure and glioblastomas.  Ultimately, Dr. A.T. opined that "it is quite reasonable to assume that there is a causal link to [the Veteran's] lead exposure and his [brain cancer]."  

The record also contains an April 2014 VA opinion that the Veteran's brain cancer is not related to his military service.  In support of this finding, a VA examiner noted an extensive review of the Veteran's military and medical history and acknowledged his in-service exposure to gun powder associated with artillery fire.  However, the examiner found that the fact the Veteran had never been diagnosed with or tested for lead toxicity indicated his cancer could not have been caused by such.  Additionally, the examiner observed that, as the Veteran had been exposed to gun powder before and after military service, if the Veteran did have lead toxicity, it could have been caused by his non-service exposure.  

In July 2016, Dr. L.G. supplied a second opinion as to the relationship between the Veteran's service and his brain cancer.  Specifically, he noted that medical literature supported a finding of a link between lead exposure and brain tumors.  Shortly thereafter in August 2016, Dr. N.C. also provided an opinion as to the etiology of the Veteran's brain cancer.  First, he noted that the Veteran's shooting experiences would have exposed him to lead levels beyond the normal level and that the Environmental Protection Agency "has long classified lead and inorganic lead compounds as probable human carcinogens, the main toxic effects [being] on the brain and nervous system."  The physician further noted that lead has been shown to increase carcinogenicity in other carcinogens, meaning it can increase the cancerous effects of other cancer-causing agents.  In conclusion, Dr. N.C. stated that "it is reasonable to suspect that [the Veteran's] service as an Army shooter has a great deal to do with his present condition."

In addition to the medical opinions, the record also contains numerous articles detailing the relationship between lead exposure and the development of brain cancer.  One article noted that tests suggest that lead may lead to glioblastomas and meningioma.  Another article noted that "[p]eople with regular lead exposure at work are 50% more likely to die from brain cancer than those not exposed, according to new data...."  Additionally, a National Academy of Sciences article submitted by the Veteran at the August 2017 hearing states:

On the basis of nonhuman evidence, lead and lead compounds have been recognized as probably or likely to be carcinogenic in humans by several authoritative organizations, including the International Agency for Research on Cancer...,the National Toxicology Program..., and the US Environmental Protection Agency...A number of animal experiments have demonstrated the carcinogenicity of inorganic lead...including brain tumors....

After a careful review of the record, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's diagnosed gliosarcoma/glioblastoma multiforme grade IV is related to his military service.  In this regard, Drs. L.G., A.T., N.C. and the VA examiner are competent medical professionals, and considered the totality of the evidence as well as medical principles in rendering their opinions.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for gliosarcoma/glioblastoma multiforme grade IV is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for gliosarcoma/glioblastoma multiforme grade IV is reopened.

Service connection for gliosarcoma/glioblastoma multiforme grade IV is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


